UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7282


MARCELLO B. PARKS, SR.

                Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-01217-LMB-TCB)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcello Brian Parks, Sr., Appellant Pro Se. Yiris E. Cornwall,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcello Brian Parks, Sr., a federal prisoner, appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition.               We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.               Parks v. Stansberry,

No. 1:10-cv-01217-LMB-TCB (E.D. Va. Sept. 2, 2011).                     We deny

Parks’     motion   for    a    transcript    at     government     expense    and

dispense     with   oral       argument   because     the   facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                          2